UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :          19cr622 (DLC)
                                       :
                -v-                    :              ORDER
                                       :
CARLOS ESPINAL,                        :
                                       :
                    Defendant.         :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On April 2, defense counsel wrote to advise this Court that

emails from her client, who is incarcerated in the Metropolitan

Detention Center (“MDC”), indicate that he has had a fever and

body aches for several days.    Espinal is approximately 40 years

of age and suffers from a serious disease for which he has been

receiving treatment, including medication, for at least five

years.

     Espinal has entered a plea of guilty and is due to be

sentenced on June 19, 2020.    On April 3, the Government

indicated that it has been unable to obtain any information from

the MDC regarding either Espinal’s health condition or the MDC’s

response to defense counsel’s requests in its April 2 letter.

Accordingly, it is hereby

     ORDERED that the Warden of the MDC shall immediately cause

Espinal’s health to be assessed and, should it be confirmed that

he is suffering from symptoms consistent with COVID-19, provide
him with all of the treatment that should be provided to those

infected with COVID-19.

     IT IS FURTHER ORDERED that Espinal shall immediately be

taken to a hospital should Espinal develop trouble breathing or

any other symptoms that indicate that he requires

hospitalization.

     IT IS FURTHER ORDERED that the Warden or the Warden’s

designee shall by 6:30 p.m. today, Friday, April 3, provide the

Government with an oral or written report on Espinal’s health

condition and a description of the treatment with which he is

being provided.    Should the MDC determine that Espinal is

suffering from symptoms consistent with COVID-19, the Warden or

the Warden’s designee shall also provide the Government with

daily oral or written reports by 6:30pm on both Saturday and

Sunday, April 4 and 5, on Espinal’s condition.    The Government

shall promptly share this information with defense counsel.

     IT IF FURTHER ORDERED that the Government shall file by

Monday, April 6, a written report on Espinal’s health condition

and treatment.

     IT IS FURTHER ORDERED that the Warden make Espinal

available for a telephone call with his attorney by no later

than 5:00 p.m. on Monday, April 6.

     IT IS FURTHER ORDERED that the Government shall promptly



                                  2
serve this Order on the Warden of the MDC.

     SO ORDERED:

Dated:    New York, New York
          April 3, 2020

                               __________________________________
                                          DENISE COTE
                                  United States District Judge




                                3
